Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE BIOTA PHARMACEUTICALS REPORTS SECOND QUARTER 2013 FINANCIAL RESULTS AND RECENT CORPORATE DEVELOPMENTS - Conference call today at 9:00 a.m. ET - ATLANTA, GA – February 10, 2014 — Biota Pharmaceuticals, Inc. (NASDAQ:BOTA, the “Company”) today announced its financial results for the three month and six month periods ended December 31, 2013, and provided an update on recent corporate developments. “Our financial results and lower overhead expenses for the quarter, notwithstanding a $1.5 million restructuring charge, reflect our ongoing commitment to align our cost structure with our anticipated revenues,” stated Russell H. Plumb, President and CEO of Biota Pharmaceuticals, Inc. “We are also pleased with the significant increase in royalty revenue we achieved in the quarter based on higher royalties from net sales of Relenza
